                                      United States Bankruptcy Court
                                           District of Arizona
In re:                                                                                  Case No. 16-12086-BMW
THOMAS E. BLACK, III                                                                    Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0970-4           User: estrellam              Page 1 of 2                   Date Rcvd: Jul 23, 2020
                               Form ID: pdf001              Total Noticed: 43


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 25, 2020.
db              +THOMAS E. BLACK, III,    PO BOX 30351,    TUCSON, AZ 85751-0351
aty             +DENNIS J. CLANCY,    RAVEN CLANCY & McDONAGH PC,    182 NORTH COURT AVE,     TUCSON, AZ 85701-1002
14622559         AMERICAN EXPRESS BANK, FSB,     C/O BECKET AND LEE LLP,    PO BOX 3001,   MALVERN PA 19355-0701
14624724         AMERICAN EXPRESS CENTURION BANK,     C/O BECKET AND LEE LLP,    PO BOX 3001,
                  MALVERN PA 19355-0701
14281644        +Amex,   Correspondence,    Po Box 981540,    El Paso TX 79998-1540
14281648        +BISMARCK MORTGAGE INVESTORS,     8987 E. TANQUE VERDE RD. 309-293,    Tucson AZ 85749-9610
14281647        +Bank Of The West,    Attn: Bankruptcy,    Po Box 5172,    San Ramon CA 94583-5172
14281652        +CHARLES F. TRAYERS FAMILY TRUST,     4901 SUMMIT RIDGE RD,    Tucson AZ 85750-6094
14281653        +Citibank Sears,    Citicorp Credit Srvs/Centralized Bankrup,     Po Box 790040,
                  Saint Louis MO 63179-0040
14281656        +Dillards Card Srvs/Wells Fargo Bank Na,     Po Box 10347,    Des Moines IA 50306-0347
14281657        +Emerge/atlanticus,    Po Box 105555,    Atlanta GA 30348-5555
14281658        +Emerge/fnbo,    Po Box 105374,    Atlanta GA 30348-5374
14281659        +Harris N.a.,    Bmo Harris Bank - Bankruptcy Dept.-Brk-1,     770 N Water Street,
                  Milwaukee WI 53202-0002
14281660        +MARGRET JANELLO,    C/O SCOTT D. GIBSON,    1632 N. COUNTRY CLUB,    Tucson AZ 85716-3119
15215334        +Margret Janello,    c/o Fennemore Craig, P.C.,    Attn: Kevin J. Bonner,
                  2394 E. Camelback Road, Suite 600,     Phoenix, AZ 85016-9077
14281661         Marshall & Ilsley Bank,    770 N. Water St,    Brk-180-Rc,    Brookfield WI 53005
14281665        +Nissan Motor Acceptanc,    P.o. Box 660366,    Dallas TX 75266-0366
14281666        +Northern Trust, Na,    Po Box 92992,    Chicago IL 60675-2992
14281667        +Northtrustco,    Po Box 92992,    Chicago IL 60675-2992
14281641      +++State of Arizona ex rel.,    Arizona Department of Revenue,     2005 North Central Avenue,
                  Phoenix, Arizona 85004-1592
14312026        +THE NORTHERN TRUST COMPANY,     C/O RAVEN CLANCY & McDONAGH PC,    182 NORTH COURT AVENUE,
                  TUCSON AZ 85701-1002
14662305      +++VERIZON BY AMERICAN INFOSOURCE LP AS AGENT,     4515 N SANTA FE AVE,
                  OKLAHOMA CITY OK 73118-7901
14281671        +Wells Fargo,    P.O. Box 10335,    Des Moines IA 50306-0335
14281672        +Wells Fargo Bank Ia N,    Mac F82535-02f,    Po Box 10438,    Des Moines IA 50306-0438
14281673        +Wells Fargo Bank N A,    Po Box 31557,    Billings MT 59107-1557
14754546        +Wells Fargo Bank NA,    c/o Lawrence E. Wilk,    JABURG WILK PC,    3200 North Central, Suite 2000,
                  Phoenix, AZ 85012-2463
14281674        +Wells Fargo Bank Nv Na,    Po Box 31557,    Billings MT 59107-1557
14629611         Wells Fargo Bank, N.A.,    Wells Fargo Card Services,     PO Box 10438, MAC F8235-02F,
                  Des Moines, IA 50306-0438
14594651        +Wells Fargo Bank, N.A.,    435 Ford Road, Suite 300,    St. Louis Park, MN 55426-4938

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: bankruptcynotices@azdor.gov Jul 24 2020 03:10:04         ARIZONA DEPARTMENT OF REVENUE,
                 c/o April J. Theis,    Arizona Attorney General’s Office,     2005 North Central Avenue,
                 Phoenix, AZ 85004-1546
14281649       +E-mail/Text: bknotices@bankofthewest.com Jul 24 2020 03:11:03         Bk Of West,
                 700 1st Avenue Northeast,    Cedar Rapids IA 52401-1320
14281650       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jul 24 2020 03:08:16         Capital One,
                 Po Box 30285,    Salt Lake City UT 84130-0285
14281651       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jul 24 2020 03:07:35         Capital One / Saks F,
                 Po Box 30285,    Salt Lake City UT 84130-0285
14281654       +E-mail/Text: defaultspecialty.us@bbva.com Jul 24 2020 03:10:49         Compass Bk,
                 Attn:Bankruptcy,    Po Box 10566,    Birmingham AL 35296-0001
14281655       +E-mail/PDF: creditonebknotifications@resurgent.com Jul 24 2020 03:07:50          Credit One Bank Na,
                 Po Box 98873,    Las Vegas NV 89193-8873
14281642        E-mail/Text: sbse.cio.bnc.mail@irs.gov Jul 24 2020 03:10:24        IRS - Philadelphia,
                 PO BOX 7346,    PHILADELPHIA PA 19101-7346
14281663       +E-mail/Text: M74banko@daimler.com Jul 24 2020 03:11:42        MB FIN SVCS,    36455 CORPORATE DR.,
                 Farmington MI 48331-3552
14281662       +E-mail/Text: M74banko@daimler.com Jul 24 2020 03:11:42        MB FIN SVCS,    36455 CORPORATE FR.,
                 Farmington MI 48331-3552
14281664       +E-mail/Text: M74banko@daimler.com Jul 24 2020 03:11:42        Mercedes-Benz Financial,
                 Po Box 685,    Roanole TX 76262-0685
14610387       +E-mail/PDF: resurgentbknotifications@resurgent.com Jul 24 2020 03:07:33
                 PYOD, LLC its successors and assigns as assignee,      of FNBM, LLC,    Resurgent Capital Services,
                 PO Box 19008,    Greenville, SC 29602-9008
14281668       +E-mail/PDF: gecsedi@recoverycorp.com Jul 24 2020 03:07:24        SYNCB/Chevron Texaco,
                 Attn: Bankruptcy,    Po Box 103104,    Roswell GA 30076-9104
14281669       +E-mail/PDF: gecsedi@recoverycorp.com Jul 24 2020 03:07:24        Synchrony Bank/Chevron,
                 Po Box 965064,    Orlando FL 32896-5064
14663142        E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Jul 24 2020 03:08:16         Verizon,
                 by American InfoSource LP as agent,     PO Box 248838,    Oklahoma City, OK 73124-8838
                                                                                                 TOTAL: 14



      Case 4:16-bk-12086-BMW Doc 88 Filed 07/23/20 Entered 07/25/20 21:38:12                           Desc
                           Imaged Certificate of Notice Page 1 of 7
District/off: 0970-4                  User: estrellam                    Page 2 of 2                          Date Rcvd: Jul 23, 2020
                                      Form ID: pdf001                    Total Noticed: 43


              ***** BYPASSED RECIPIENTS (continued) *****

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 Bismarck Mortgage Investors, LLC
cr                 Margret Janello
cr                 THE NORTHERN TRUST COMPANY
14281643*         +IRS - Phoenix,   4041 N. CENTRAL AVE.,    SUITE 112,   PHOENIX AZ 85012-5000
14281645*       +++State of Arizona ex rel.,    Arizona Department of Revenue,    2005 North Central Avenue,
                    Phoenix, Arizona 85004-1592
14313336*       +++State of Arizona ex rel.,    Arizona Department of Revenue,    2005 North Central Avenue,
                    Phoenix, Arizona 85004-1592
14281675*         +WELLS FARGO BANK, N.A.,    PO BOX 31557,   Billings MT 59107-1557
14754549*         +Wells Fargo Bank NA,    c/o Lawrence E. Wilk,   JABURG WILK PC,    3200 North Central, Suite 2000,
                    Phoenix, AZ 85012-2463
aty             ##+SCOTT D. GIBSON,   LAW OFFICE OF SCOTT D. GIBSON, PLLC,     1632 N. Country Club Rd.,
                    Tucson, AZ 85716-3119
14281646        ##+Bank Of America,   Nc4-105-03-14,    Po Box 26012,   Greensboro NC 27420-6012
14289109        ##+MARGRET JANELLO,   C/O LAW OFFICE OF SCOTT D GIBSON,    1632 N COUNTRY CLUB RD,
                    TUCSON AZ 85716-3119
14281670        ##+T.A.O. RETIREMENT PLAN,    2940 N ST. AUGUSTINE PLACE,   Tucson AZ 85712-1270
                                                                                                 TOTALS: 3, * 5, ## 4

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’+++’ were transmitted to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(e).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 25, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 23, 2020 at the address(es) listed below:
              ADAM 1 NACH    on behalf of Trustee TRUDY A. NOWAK adam.nach@lane-nach.com, tturner@lane-nach.com,
               sheila.rochin@lane-nach.com,danica.kolb@lane-nach.com,deborah.mckernan@lane-nach.com
              ADAM B NACH    on behalf of Trustee TRUDY A. NOWAK adam.nach@lane-nach.com,
               sheila.rochin@lane-nach.com,danica.kolb@lane-nach.com,deborah.mckernan@lane-nach.com
              ADAM B. NACH    on behalf of Trustee TRUDY A. NOWAK adam.nach@lane-nach.com,
               tturner@lane-nach.com,danica.kolb@lane-nach.com,deborah.mckernan@lane-nach.com
              ALAN R. SOLOT    on behalf of Creditor   Bismarck Mortgage Investors, LLC arsolot@gmail.com
              APRIL J. VILLARREAL THEIS    on behalf of Creditor    ARIZONA DEPARTMENT OF REVENUE
               hua.qin@azag.gov,BankruptcyUnit@azag.gov,michelle.schlosser@azag.gov
              CHRISTOPHER S MCDONAGH    on behalf of Creditor    THE NORTHERN TRUST COMPANY cmcdonagh@ravlaw.com
              ERIC SLOCUM SPARKS    on behalf of Debtor THOMAS E. BLACK, III law@ericslocumsparkspc.com,
               ericsparkslaw@gmail.com,r47528@notify.bestcase.com
              JOEL 1 NEWELL    on behalf of Trustee TRUDY A. NOWAK danica.kolb@lane-nach.com
              JOEL F. NEWELL    on behalf of Trustee TRUDY A. NOWAK jnewell@wrightlegal.net,
               bkudgeneralupdates@wrightlegal.net
              KEVIN J. BONNER    on behalf of Creditor Margret Janello kbonner@fclaw.com, jhobert@fclaw.com
              KEVIN J. BONNER    on behalf of Plaintiff Margret Janello kbonner@fclaw.com, jhobert@fclaw.com
              THOMAS D LAUE    on behalf of Defendant THOMAS E BLACK tdlaue@udalllaw.com, ECF@udalllaw.com
              THOMAS D LAUE    on behalf of Debtor THOMAS E. BLACK, III tdlaue@udalllaw.com, ECF@udalllaw.com
              TRUDY 1 NOWAK     on behalf of Trustee TRUDY A. NOWAK trustee@tanowak.com, dkw@tanowak.com
              TRUDY A. NOWAK    trustee@tanowak.com,TAN@Trustesolutions.net,dkw@tanowak.com,amiller@bklaws.com
              U.S. TRUSTEE    USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                              TOTAL: 16




        Case 4:16-bk-12086-BMW Doc 88 Filed 07/23/20 Entered 07/25/20 21:38:12                                                 Desc
                             Imaged Certificate of Notice Page 2 of 7
                                    UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF ARIZONA


  In re:                                            §       Case No. 4:16-BK-12086-BMW
                                                    §
  THOMAS E. BLACK, III                              §
                                                    §
                                                    §
                                  Debtor(s)         §

                                  127,&(2)75867((¶6),1$/5(3257$1'
                                     APPLICATION FOR COMPENSATION
                                      AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Trudy A.
 NowakWUXVWHHRIWKHDERYHVW\OHGHVWDWHKDVILOHGD)LQDO5HSRUWDQGWKHWUXVWHHDQGWKHWUXVWHH¶V
 professionals have filed final fee applications, which are summarized in the attached Summary of
 7UXVWHH¶V)LQDO5HSRUWDQG$SSOLFDWLRQVIRU&RPSHQVDWLRQ

         The complete Final Report and all applications for compensation are available for inspection at
 the Office of the Clerk, at the following address:

           38 S Scott Ave, Tucson, AZ 85701-1704

        Any person wishing to object to any fee application that has not already been approved or to
 the Trustee's Final Report, must file a written objection within 21 days from the mailing of this notice.
 The proposed distribution is dependent on the Court's ruling on the allowance of administrative
 expenses, additional Court costs, remaining objections to claims, and additional interest.

         Objections must be in writing and filed with a request for a hearing with the Clerk, U.S.
 Bankruptcy Court, 38 S. Scott Avenue, Tucson, AZ 85701, the Chapter 7 Trustee, Trudy A. Nowak,
 2001 E. Campbell Avenue, Suite 201, Phoenix, AZ 85016 or trustee@tanowak.com, and the United
 States Trustee, 230 N. 1st Ave., Suite 204, Phoenix, AZ 85003-1706. If no objections are filed, the
 Court will act on the fee applications and the trustee may pay dividends pursuant to Bankruptcy Rule
 3009 without further order of the Court.

                                                                 By: /s/ George D. Prentice
                                                                     Clerk, U.S. Bankruptcy Court
 Trudy A. Nowak
 8050 N 19th Ave
 PMB #618
 Phoenix, AZ 85021




 UST Form 101-7-NFR (10/1/2010)




Case 4:16-bk-12086-BMW Doc 88 Filed 07/23/20 Entered 07/25/20 21:38:12                              Desc
                     Imaged Certificate of Notice Page 3 of 7
                                           UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF ARIZONA


  In re:                                                                     §          Case No. 4:16-BK-12086-BMW
                                                                             §
  THOMAS E. BLACK, III                                                       §
                                                                             §
                                                                             §
                                      Debtor(s)                              §

                                        6800$5<2)75867((¶6),1$/5(3257
                                        AND APPLICATIONS FOR COMPENSATION

            The Final Report shows receipts of                                                                                        $3,000.00
            and approved disbursements of                                                                                                 $0.00
            leaving a balance on hand of1:                                                                                            $3,000.00


            Claims of secured creditors will be paid as follows:

 Claim            Claimant                                     Claim                Allowed                  Interim                    Proposed
 No.                                                         Asserted              Amount of              Payments to                    Amount
                                                                                      Claim                     Date
               1 ARIZONA                                  $50,948.58               $50,948.58                        $0.00                     $0.00
                 DEPARTMENT OF
                 REVENUE
               2 THE NORTHERN                           $564,128.98               $564,128.98                        $0.00                     $0.00
                 TRUST
                 COMPANY
               3 MARGRET                             $3,427,963.92 $3,427,963.92                                     $0.00                     $0.00
                 JANELLO


                                                     Total to be paid to secured creditors:                                               $0.00
                                                                       Remaining balance:                                             $3,000.00

            Applications for chapter 7 fees and administrative expenses have been filed as follows:

 Reason/Applicant                                                                       Total                Interim                    Proposed
                                                                                    Requested             Payments to                   Payment
                                                                                                                Date
 TRUDY A. NOWAK, Trustee Fees                                                           $750.00                      $0.00                 $750.00
 Trudy A. Nowak, Trustee Expenses                                                       $116.11                      $0.00                 $116.11

 1
   The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be distributed pro
 rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth under
 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
 UST Form 101-7-NFR (10/1/2010)




Case 4:16-bk-12086-BMW Doc 88 Filed 07/23/20 Entered 07/25/20 21:38:12                                                                             Desc
                     Imaged Certificate of Notice Page 4 of 7
 LANE & NACH, P.C., Attorney for Trustee                   $17,443.00           $0.00       $2,105.85
 Fees
 LANE & NACH, P.C., Attorney for Trustee                      $232.26           $0.00          $28.04
 Expenses



                     Total to be paid for chapter 7 administrative expenses:               $3,000.00
                                                        Remaining balance:                     $0.00

          Applications for prior chapter fees and administrative expenses have been filed as follows:
 NONE



                  Total to be paid to prior chapter administrative expenses:                   $0.00
                                                        Remaining balance:                     $0.00

         In addition to the expenses of administration listed above as may be allowed by the Court,
 priority claims totaling $12,677.72 must be paid in advance of any dividend to general (unsecured)
 creditors.

          Allowed priority claims are:

 Claim         Claimant                                Allowed Amt.          Interim        Proposed
 No.                                                        of Claim      Payments to       Payment
                                                                                Date
            6 INTERNAL REVENUE SERVICE                     $12,677.72           $0.00           $0.00


                                         Total to be paid to priority claims:                  $0.00
                                                        Remaining balance:                     $0.00

         The actual distribution to wage claimants included above, if any, will be the proposed payment
 less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

         Timely claims of general (unsecured) creditors totaling $329,143.59 have been allowed and
 will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
 The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
 applicable).

          Timely allowed general (unsecured) claims are as follows:

 Claim         Claimant                                Allowed Amt.          Interim        Proposed
 No.                                                        of Claim      Payments to        Amount
                                                                                Date
            4 Wells Fargo Bank, N.A.                        $8,801.92           $0.00           $0.00

 UST Form 101-7-NFR (10/1/2010)




Case 4:16-bk-12086-BMW Doc 88 Filed 07/23/20 Entered 07/25/20 21:38:12                             Desc
                     Imaged Certificate of Notice Page 5 of 7
            5 PYOD, LLC its successors and                    $261.04           $0.00        $0.00
              assigns as assignee
            6 INTERNAL REVENUE SERVICE                    $239,945.14           $0.00        $0.00
            7 AMERICAN EXPRESS BANK,                         $7,201.08          $0.00        $0.00
              FSB
            8 AMERICAN EXPRESS                             $24,916.30           $0.00        $0.00
              CENTURION BANK
            9 Wells Fargo Bank, N.A.                       $47,925.10           $0.00        $0.00
          10 VERIZON BY AMERICAN                                $93.01          $0.00        $0.00
             INFOSOURCE LP AS AGENT


                        Total to be paid to timely general unsecured claims:                $0.00
                                                        Remaining balance:                  $0.00

        Tardily filed claims of general (unsecured) creditors totaling $469,338.17 have been allowed
 and will be paid pro rata only after all allowed administrative, priority and timely filed general
 (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
 percent, plus interest (if applicable).

          Tardily filed general (unsecured) claims are as follows:

 Claim         Claimant                                 Allowed Amt.         Interim     Proposed
 No.                                                         of Claim     Payments to     Amount
                                                                                Date
          11 WELLS FARGO BANK NA                          $252,412.54           $0.00        $0.00
          12 WELLS FARGO BANK NA                          $216,925.63           $0.00        $0.00


                  Total to be paid to tardily filed general unsecured claims:               $0.00
                                                         Remaining balance:                 $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
 subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
 allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend
 for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
 subordinated by the Court are as follows: NONE



                                   Total to be paid for subordinated claims:                $0.00
                                                         Remaining balance:                 $0.00



 UST Form 101-7-NFR (10/1/2010)




Case 4:16-bk-12086-BMW Doc 88 Filed 07/23/20 Entered 07/25/20 21:38:12                          Desc
                     Imaged Certificate of Notice Page 6 of 7
                                           Prepared By: /s/ Trudy A. Nowak
                                                        Trustee
 Trudy A. Nowak
 8050 N 19th Ave
 PMB #618
 Phoenix, AZ 85021




 STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
 exemption 5 C.F.R. § 1320.4(a)(2) applies.




 UST Form 101-7-NFR (10/1/2010)




Case 4:16-bk-12086-BMW Doc 88 Filed 07/23/20 Entered 07/25/20 21:38:12                                    Desc
                     Imaged Certificate of Notice Page 7 of 7
